Fourth Court of Appeals
                                San Antonio, Texas
                                   September 19, 2019

                                   No. 04-19-00229-CV

                          TEXAS P.M.R., INC. and John Ripley,
                                    Appellants

                                            v.

                           Robert RIPLEY and Mary Guzman,
                                      Appellees

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-23830
                         Honorable Aaron Haas, Judge Presiding


                                     ORDER
       The Appellants’ Motion for Extension of Time to File Reply Brief is hereby GRANTED.
Time is extended until October 3, 2019.

      It is so ORDERED on September 19, 2019.

                                                                PER CURIAM


      ATTESTED TO: _________________________
                   Keith E. Hottle
                   Clerk of Court